Exhibit L
 

SIMELET SEMPRE TRELE }

Phatn,

Sect!
ms

Me ) 0 Cage Ne ETB
ewe

}
MOUP BINT SAYER ABDUL-AAIZ ALSALIDD |
and MOLAMM AD GIN ABDULLAH AL SAUD
%
i
Deferteleantie, j

 

L, Soul bint Navel Abdel Avie al Saud, decline as (ollows:
I. | currently live in Jeddah, Saudi Arabia,
ee flived inthe Wintied States from 2008 wy FOU, |

returmed te Jeddah in 2013 and Jeddah has been my
place ol residence singe 2012,

 

 

ot

3 | have not iaveled to the Listed States af Anwerncn
since 2017,

I declare under penalty of

 

e EER
e "ee

e

 

Executed on May #, 20) 4 Bava! bart
Nayel Abdal-Asie al Sciecl
20)
